     Case 3:17-cv-00293-LRH-CLB Document 69 Filed 05/24/21 Page 1 of 2



 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 LUKE ANDREW BUSBY, LTD.
   316 California Ave.
 3 Reno, Nevada 89509
   775-453-0112
 4 luke@lukeandrewbusbyltd.com
   Attorney for the Plaintiff
 5
                              UNITED STATES DISTRICT COURT
 6

 7                                   DISTRICT OF NEVADA

 8     JAMES O’DOAN,                                 Case No.: 3:17-cv-00293-
                                                     LRH-CLB
 9
              Plaintiff(s),
10            vs.
                                                     STIPULATION TO DISMISS
11                                                   WITH PREJUDICE
       RENO POLICE OFFICER JOSHUA
       SANFORD, RENO POLICE OFFICER
12                                                     AND ORDER THEREON
       CADE LEAVITT, and THE CITY OF
13     RENO, a political subdivision of the
       State of Nevada; and JOHN DOES I
14     through X, inclusive
15
              Defendant(s).
16

17

18          It is stipulated and agreed by and between Plaintiff JAMES O’DOAN,

19 and Defendants RENO POLICE OFFICER JOSHUA SANFORD, RENO POLICE

20 OFFICER CADE LEAVITT, and THE CITY OF RENO, a political subdivision of

21 the State of Nevada, a political subdivision of the State of Nevada, that this

22 action and all claims asserted therein in the above-captioned matter be

23 dismissed with prejudice, with the parties to bear their own attorney’s fees and
     costs for this entire action.
24
            The parties further stipulate and agree that O’Doan will not seek further
25
     appeal of this matter and that the Defendants waive recovery of their taxed
26
     costs in this matter from O’Doan.
27

28
                                             1
     Case 3:17-cv-00293-LRH-CLB Document 69 Filed 05/24/21 Page 2 of 2



 1

 2   Dated this May 24, 2021:                  Dated this May 24, 2021:
 3
     _____/s/ Luke Busby, Esq. ____            ___/s/ Mark Hughs, Esq. _______
 4   LUKE A. BUSBY, ESQ.                       Mark Hughs, Esq.
     316 California Ave., #82                  Reno City Attorney’s Office
 5   Reno, NV 89509                            1 East First St.
     Attorney for Plaintiff                    Reno, Nevada 89501
 6
                                               Attorney for the Defendants
 7

 8

 9                    IT IS SO ORDERED:
10                    DATED this 25th day of May, 2021.

11                                    _______________________________________
                                      UNITED STATES DISTRICT COURT JUDGE
12
                                   DATED: _______________________________
13                     _________________________________
                       LARRY R. HICKS
14                     UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
